Citation Nr: 1608545	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left wrist and hand disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a left elbow disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to service connection for hepatitis C.

10.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C as a result of VA treatment.

11.  Entitlement to an increased rating for left knee disability.

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from June 2010, October 2011, March 2013, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to service connection for a cervical spine disability, a right knee disability, a left shoulder disability, a left elbow disability, a bilateral ankle disability, and hepatitis C, and of entitlement to an increased rating for the left knee, are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.



FINDINGS OF FACT

1.  The Veteran's claim to service connect a left wrist disability was last denied in an August 2004 rating decision.  New and material evidence regarding that claim was received in August and September 2004, but the claim was not readjudicated.  It is still pending and will be considered on a de novo basis.

2.  The Veteran's claim to service connect a lumbar spine disability was last denied in an August 2004 rating decision.  He appealed that decision but withdrew the appeal prior to its certification to the Board.  The August 2004 rating decision is therefore final.  Since then, new and material evidence has been received that relates to unestablished facts necessary to substantiate the claim, and it is reopened.  

3.  In resolving all doubt in his favor, lumbar spondylosis with bulging disks L2 to L5 and straightening of lumbar lordosis started in service and has persisted since then.

4.  His left wrist arthritis is a chronic disability presumed to be related to his active duty service.

5.  His left knee disability manifests with painful motion and moderate instability, as well as symptomatic dislocation of the semilunar cartilage with effusion and locking.

6.  His left knee disability causes him to be unemployable.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision pertaining to the claim of entitlement to service connection for a left wrist disability is not final because new and material evidence was submitted within the appeal period but the claim was not readjudicated.  The claim for service connection for left wrist disability will be readjudicated on a de novo basis.  38 C.F.R. § 3.156(b) (2015).

2.  The August 2004 rating decision denying service connection for a lumbar spine disability is now final.  New and material evidence has since been received, and the claim is reopened.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).

3.  The criteria are met for service connection for left wrist arthritis and for lumbar spondylosis with bulging disks and straightening of lumbar lordosis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

4.  The criteria are met for a separate 20 percent rating under DC 5258; the criteria are not met for higher ratings under DCs 5003 or 5257.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5257, 5258 (2015).

5.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims file.  The Veteran was provided with VA examinations in conjunction with this claim, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that additional development of the left knee will be undertaken, because the record suggests that there are additional disabilities related to it.  He is not prejudiced by the Board's decision to immediately grant an  increased rating based on the evidence as it currently stands, as it will be subject to readjudication following development.


Reopening service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's claim to service connect a left wrist disability was last denied in an August 2004 rating decision because the evidence did not show a relationship to service.  He did not appeal that decision, however, evidence was received in August and September 2004 that indicates the Veteran entered service with a left wrist disability, which was aggravated while on active duty.  This was new and material evidence received in a still-pending claim, however, the matter was not readjudicated.  Accordingly, his claim for service connection of a left wrist disability is considered to be still pending back to his claim for service connection in March 2004.  See 38 C.F.R. § 3.156(b).

His claim for service connection for a lumbar spine disability was also denied in the August 2004 decision, because the evidence did not show a relationship to service.    He did appeal the denial of the lumbar spine to the Board, but withdrew it prior to a decision being issued.  Accordingly, the Board dismissed the appeal, and therefore, the August 2004 decision pertaining to the lumbar spine is final.  Since then, evidence was received in August and September 2004 that indicates the lumbar spine was aggravated by service.  This is new and material and raises the possibility of substantiating the claim; therefore, the claim is reopened.




Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

To rebut this presumption, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.





Lumbar spine

The Veteran is diagnosed with lumbar spondylosis and with bulging discs from L2 to L5.  He also has some straightening of lumbar lordosis.

The Veteran entered service with a normal evaluation of the spine.  He reported having previously hurt his back and that he had recurrent back pain, but there is no evidence that he had a preexisting disability of the lumbar spine upon entrance, examination, and acceptance into service.  His spine is therefore presumed to have been in sound condition.  

During service, he complained that his back hurt and he was diagnosed with lumbar spasms.  He was discharged from service after six months due to his left knee, and his November 1969 discharge examination shows a normal spine. 

At the January 1970 VA examination, an X-ray showed a little scoliosis, some straightening of the spine, attributed to either position or to muscle spasm, and roughening of the sacro-iliac joints.  Records from 1979 and 1980 show that he was having pain and muscle spasms.  A May 2004 X-ray identified some straightening of the spine, which was attributed to spasm.  MRIs done in September 2004 and July 2011 showed bulging discs L2 to L5.  He has not been given a VA examination for an opinion as to a relationship to service, but there is no need for remand because the Board has found that he has adequately shown that he has had lumbar spine disability since his service.  The record contains treatment records and personal statements that document persistent symptoms since service, and in resolving all doubt in his favor, service connection is granted.

Left wrist

The Veteran has been diagnosed with arthritis of the left wrist since January 1970.
This was found by the January 1970 VA examiner to have existed prior to service and not to have been aggravated by service.  The RO has continued to deny service connection for the same reason.

The Veteran's STRs contain a December 1968 letter from his physician that he had sustained a Colles' fracture to the left wrist but had no residual disability.  He reported during his November 1968 induction examination that he had broken bones, but the examiner found no abnormalities of the upper extremities.  He was discharged in November 1969, after six months in service, due to his left knee.  He filed a service connection claim for his left wrist that same month, and was diagnosed with arthritis in January 1970.

The Veteran's wrist is presumed to have been in sound condition at entrance into service.  He entered with a history of a fracture, but his wrist was examined and found to be normal.  There is no evidence that his arthritis was present during his induction examination.  Indeed, the same month of his induction examination, his physician indicated that the wrist fracture was healed and had no residuals.  The Board does not find that clear and unmistakable evidence has been produced showing that the arthritis preexisted service, and the Veteran's left wrist is therefore presumed to have been sound.

Arthritis is considered to be "chronic" per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Accordingly, service connection for left wrist arthritis is granted.  


Increased rating for the left knee

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's left knee is currently rated as 10 percent disabling under DC 5003 for arthritis, with a separate 20 percent rating under DC 5257 for moderate instability of the knee.  38 C.F.R. § 4.71a. 

Arthritis is rated under DC 5003, which, in turn, is rated under the appropriate codes regarding limited motion pertaining to the joint involved, or, if there is no limited motion, then a 10 percent rating is assigned when there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a , DCs 5010, 5003.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

Limited flexion of the knee is rated under DC 5260, which assigns a noncompensable rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  Limited extension of the knee is rated under DC 5261, which assigns a noncompensable rating when extension is limited to 5 degrees; a 10 percent when limited to 10 degrees; a 20 percent when limited to 15 degrees; a 30 percent when limited to 20 degrees; a 40 percent when limited to 30 degrees; and, a 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.  

The record shows limited flexion but full extension.  His worst flexion measurements were taken in April 2011, at 90 degrees.  This level of impairment is noncompensable.  The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warranted a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  He did have painful motion and less movement after repetitions, but there was no evidence to suggest that his functional loss ever results in flexion limited to 30 degrees, or in a close approximation of this level of loss, which is required for a higher rating based on limited motion.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Further, the evidence does not show or suggest any incapacitating episodes due to his left knee arthritis.    

Under DC 5257, slight recurrent subluxation and lateral instability is rated at 10 percent; moderate at 20 percent; and, severe at 30 percent.  38 C.F.R. § 4.71a, DC 5257.  The evidence does not support a higher rating for instability.  The Veteran's treatment records show complaints that his knee gives way, and he has been issued a knee brace for many years because of that.  However, during the April 2011, January 2012, and March 2015 VA examinations, diagnostic tests for stability were normal.  There is no suggestion that his instability is worse than moderate, and a higher rating is not warranted under this code.

The Board finds that the evidence does support another separate rating under DC 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  He was initially diagnosed with a torn meniscus in 2007.  In March 2010, he was found to have effusion, pain, and locking, and it was noted he had a partial tear of the meniscus.  His March 2015 VA examination indicated the Veteran had undergone a meniscectomy.  He is entitled to this separate 20 percent rating for the entire period on appeal.  38 C.F.R. §§ 3.400(o), 4.3, 4.71a, DC 5258.

The record does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5262, or 5263 are not warranted.

The Board does not find that referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App, 111 (2008).  The Veteran's left knee does appear to manifest with symptoms that are not contemplated by the rating criteria.  Those symptoms, including reduced muscle strength and reduced reflexes in the left leg and a scar on the left leg, are discussed in the Remand section below, and are being remanded for an opinion on their relation to the right knee.  The Veteran's knee has not required hospitalization in many years.  He has alleged that it impacts his ability to work, and leads to unemployability, as discussed below.


Entitlement to TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service connected for the left knee, with a combined rating of 40 percent (as of this decision).  See 38 C.F.R. § 4.25.  As of this decision, he is also service-connected for the lumbar spine and the left wrist, but those disabilities have not been assigned ratings.  He therefore does not meet the schedular criteria for a TDIU.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson.  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. Cf. Evans v. McDonald, No. 11-2917, slip op. at 16 (Vet. App. Dec. 2, 2014) (en banc) (Kasold, J., concurring) ("the standard for referral is identical to the standard for an extraschedular TDIU award"); Anderson, 22 Vet. App. at 432 (Schoelen, J., concurring) ("authorizing the Director of C & P to overrule the Board's findings with respect to the adequacy of the schedular evaluations would frustrate the Board's appellate authority.")

There is ample support for this view aside from the decisions mentioned above.  See 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."); Disabled Am. Veterans, 327 F.3d 1339 at 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a)."); Floyd, 9 Vet. App. at 100 (Steinberg, J., dissenting) ("whereas the [Under Secretary for Benefits] and the Veterans Benefits Administration  have no direct statutory base of adjudicative authority, receiving all authority from the Secretary, the BVA, as the Secretary's delegation clearly recognizes in the emphasized language, has an independent statutory base of authority, which the Secretary has no authority to limit.") (emphasis added); 38 C.F.R. § 19.9(d)(2) ("A remand or referral to the agency of original jurisdiction is not necessary for any of the following purposes: Considering law not already considered by the agency of original jurisdiction, including, but not limited to, statutes, regulations, and court decisions.")

Moreover, this is a favorable determination that the Board would eventually grant, anyway, such as if the Director disapproved TDIU.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); see also Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision.  There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty."); Floyd, 9 Vet. App. at 95 (where the BVA had purported to grant an extraschedular rating, the Court stated that a claim for an extraschedular rating must be sent by the BVA to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the BVA's failure to so refer to such officials constituted harmless error). 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434   (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record reveals the Veteran was advised as early as 1980 to find a job that did not require physical labor.  His knee precluded continuous walking or driving, or any activity more strenuous than moderate lifting, limited bending, limited squatting, and limited climbing.  The Veteran has a high school education, and has not worked since 1980.  The April 2011 VA examiner confirmed that he could not do labor oriented employment, but that he would be able to do desk or light duty positions.  However, there is no evidence that he has the training or experience to do desk or light duty work.  The Board finds that the evidence adequately shows that he is unemployable due to his left knee.


ORDER

The claim of entitlement to service connection for a left wrist disability is still pending from the August 2004 denial because new and material evidence was received within the appeal period.

The claim of entitlement to service connection for a lumbar spine disability is reopened.

Service connection is granted for lumbar spondylosis with  bulging discs L2 to L5 and straightening of lumbar lordosis. 

Service connection is granted for left wrist arthritis.

A 20 percent rating under DC 5258 is granted for the left knee.

The claims of entitlement to higher ratings under DCs 5003 and 5257 are denied.

A TDIU is granted.


REMAND

In regard to his hepatitis C, the VA examination opinion is inadequate.  The Veteran alleges that his risks for hepatitis include sharing a razor in service, and that he was given blood products during a 1971 surgery conducted at a VA facility.  The VA examiner did not address the allegation regarding the razor.  As far as his exposure during surgery, the examiner stated that there was no evidence that he was given blood products; however, there is scant evidence available from this surgery, and the absence of documentation of an action is insufficient to affirmatively declare the action did not happen.  A more detailed explanation is requested.

In regard to his right knee, the VA examination opinion is inadequate.  The examiner found that his left knee did not cause or aggravate a right knee disability because it was more likely that his right knee arthritis was related to his age and weight.  This opinion does not adequately address the contention that the left knee caused the right knee disability, and does not discuss at all whether the left knee aggravated it.  A more detailed explanation is requested.

In regard to his neck, left shoulder, left elbow, and bilateral ankles, these must be remanded because they were examined during the April 2011 VA examination, but no opinions as to a relationship to service were rendered.  He asserts that each were hurt prior to service but aggravated by service, or related to his left knee.  VA must comply with the duty to assist by completing the development started with this examination.

On remand, additional treatment records and records from Social Security should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for hepatitis C, his right knee, neck, left shoulder, left elbow, and bilateral ankles, and make arrangements to obtain all records not already associated with the claims file.

Obtain records of all surgical procedures conducted at a VA facility, and to search the archives for records pertaining to the February 1971 surgery.

Make an effort to obtain medical records from Dr. Norris Knight and Wadley Hospital (surgeon and hospital that was reported to have done left knee surgeries in 1967 and 1975).

Make an effort to obtain medical records from Dr. Marrow.

2.  Contemporaneously with the above, ask whether he is in receipt of Social Security Administration (SSA) disability benefits, and if so, make arrangements to obtain a copy of records in their possession.

3.  Obtain a VA examination opinion on whether it is as likely as not (50 percent or greater probability) that hepatitis C is related to service.  The examiner is asked to review the claims file and to conduct a search of the relevant literature regarding the Veteran's theories.

The Veteran has alleged that he shared razors while in service, which was not considered or addressed by the March 2014 VA examiner.  Such an incident would not likely be contained in his records, therefore the examiner is asked to comment on the likelihood of contracting hepatitis C in this manner.  The examiner indicated there was no record of a diagnosis in service or within a year from service.  The Veteran was diagnosed in 2004, therefore a discussion on the incubation period of the virus as well as when it was officially recognized as a chronic disability would be helpful.  

The Veteran has also alleged that he received blood products in a February 1971 surgery.  The VA examiner said there was no evidence that he was given any blood products, however, there is not a great amount of evidence from that surgery.  The examiner is asked to comment on the likelihood that any of the surgical instruments could have been contaminated, and is asked to comment on the methods and efficacy of sterilization of such tools at that time.  The examiner is asked to comment on the likelihood that the surgical summary would contain information regarding blood products.  If the examiner finds that it is as likely as not that this surgery caused hepatitis C, then the examiner is next asked to comment on whether there was fault on the part of VA in conducting the surgery.  That is, was there a failure to furnish the degree of care expected, or a failure to provide informed consent prior to providing care?  The examiner is also asked whether contracting hepatitis C is a risk of such surgeries.  Finally, the examiner is asked to be mindful of when the surgery occurred and whether it would have been possible to advise of such a risk.

If there are any other VA surgical interventions contained in the file, the examiner is asked to review the records for an opinion on whether any of those surgeries resulted in him contracting hepatitis C.

All opinions are to be supported with explanatory rationale.  

4.  Schedule the Veteran for an appropriate examination of  the knees for an opinion on whether it is as likely as not (50 percent or greater probability) that any right knee diagnosis was caused or aggravated (that is, permanently increased in severity that is beyond the normal progression of the disease) by the service-connected left knee, and also for a report on the current severity of the left knee.  The examiner is asked to review the claims file prior to the examination.

a.  Right knee

The March 2015 VA examination report opined that his right knee arthritis was more likely related to the Veteran's age and weight, without any discussion of the actual allegations that it is related to the left knee.  The Veteran's left knee has had symptoms of giving way and instability since the early 1970's, and he has complained that he has fallen on his right knee when his left has given way.  His VA treatment providers note that his entire left leg is weak because of protective weight bearing.  He has an antalgic gait.  The March 2008 VA examiner found a slight discrepancy in leg length.  The examiner is asked to address the Veteran's symptomatology and to conduct a search of the relevant literature regarding the effect of such symptomatology on an opposing leg.  

b.  Left knee

Conduct a complete examination of the left knee for a report on its current severity.  The examiner is asked to comment on any scars of the left knee, and whether they are related to the service-connected left knee.  The examiner is asked to address the Veteran's symptoms of reduced muscle strength and reduced reflexes, and to identify the muscles and nerves affected, and whether these symptoms are related to the service-connected left knee, lumbar spine, or left wrist.

All opinions are to be supported with explanatory rationale. 

5.  Schedule the Veteran for an appropriate examination of the neck for an opinion on whether it is as likely as not (50 percent or greater probability) that any cervical spine diagnosis is related to service.  The examiner is asked to review the claims file and medical records prior to the examination.

The Veteran asserts that he hurt his neck in a fall prior to service, and it was aggravated (that is, permanently increased in severity beyond the normal progression) by his service.  His private physician Dr. Marrow considered his neck to be related to service, but did not explain how.  If the examiner agrees that the Veteran had a preexisting neck injury or disability, then examiner is asked to point to the clear and unmistakable evidence demonstrating as such.  If able to point to such evidence, the examiner is then asked whether it is also clear and unmistakable that the neck did NOT undergo a permanent worsening while in service.

If unable to point to clear and unmistakable evidence requested above, the examiner is then asked whether there is any evidence that any neck diagnosis is related to service.  Do the STRs or other evidence suggest that he injured his  neck in service or had symptoms in service that are related to his symptoms today?  Or, in the alternative, have any of his service-connected disabilities (currently, left knee, lumbar spine, and left wrist) caused his cervical spine diagnosis?  Or, have any of his service-connected disabilities caused his cervical spine diagnosis to undergo a permanent increase in severity beyond the normal progression of the disease?

All opinions are to be accompanied by explanatory rationale. 

6.  Schedule the Veteran for an appropriate examination of the left shoulder and left elbow for a clarification of whether he has a chronic diagnosis for either joint, and if so, whether it is as likely as not (50 percent or greater probability) that any diagnosis is related to service.

The Veteran has not been diagnosed with a chronic disability of the shoulder or elbow, but his records demonstrate that he has chronic pain.  The examiner is asked to address these symptoms when opinion on whether he has a diagnosis.

The Veteran asserts that he hurt his left shoulder and left elbow in a fall prior to service, and it was aggravated (that is, caused a permanent increase in severity beyond the normal progression) by his service.  The record reveals that he fractured his left wrist at that time.  If the examiner agrees that the Veteran had a preexisting left shoulder and/or left elbow injury or disability, then examiner is asked to point to the clear and unmistakable evidence demonstrating as such.  If able to point to such evidence, the examiner is then asked whether it is also clear and unmistakable that the left shoulder and/or left elbow did NOT undergo a permanent worsening while in service.

If unable to point to clear and unmistakable evidence requested above, the examiner is then asked whether there is any evidence that any left shoulder or left elbow diagnosis is related to service.  Do the STRs or other evidence suggest that he injured his left shoulder or left elbow in service or had symptoms in service that are related to his symptoms today?  Or, in the alternative, have any of his service-connected disabilities (currently, left knee, lumbar spine, and left wrist) caused his left shoulder or left elbow diagnosis?  Or, have any of his service-connected disabilities caused his left shoulder or left elbow diagnosis to undergo a permanent increase in severity beyond the normal progression of the disease?

All opinions are to be accompanied by explanatory rationale.

7.  Schedule the Veteran for an appropriate examination of the bilateral ankles for clarification of whether he has a chronic diagnosis for either joint, and if so, whether it is as likely as not (50 percent or greater probability) that any diagnosis is related to service.  

The Veteran has not been diagnosed with a chronic disability of either ankle, but his records demonstrate that he has chronic pain.  The examiner is asked to address these symptoms when opinion on whether he has a diagnosis.

The Veteran asserts that he hurt his ankles in a fall prior to service, and they were aggravated (that is, caused a permanent increase in severity beyond the normal progression) by his service.  The record reveals that he fractured his left patella at that time, and had it subsequently removed.  If the examiner agrees that the Veteran had a preexisting ankle injury or disability, then examiner is asked to point to the clear and unmistakable evidence demonstrating as such.  If able to point to such evidence, the examiner is then asked whether it is also clear and unmistakable that either ankle did NOT undergo a permanent worsening while in service.

If unable to point to clear and unmistakable evidence requested above, the examiner is then asked whether there is any evidence that any ankle diagnosis is related to service.  Do the STRs or other evidence suggest that he injured an ankle in service or had symptoms in service that are related to his symptoms today?  Or, in the alternative, have any of his service-connected disabilities (currently, left knee, lumbar spine, and left wrist) caused an ankle diagnosis?  Or, have any of his service-connected disabilities caused either ankle diagnosis to undergo a permanent increase in severity beyond the normal progression of the disease?

All opinions are to be accompanied by explanatory rationale.

8.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

9.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


